Case 1:21-cv-01289-PAE Document 35 Filed 03/08/21 Page 1 of 2

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

DAPPER LABS INC., Case No. |:21-cv-01289-PAE
Plaintiff,

vs,

JOHN DOES Nos | to 25,

Defendants.

 

 

ORDER GRANTING PRELIMINARY INJUNCTION

On February 22, 2021, this Court issued an Amended Order to Show Cause for
Temporary Restraining Order and Preliminary Injunction (ECF Dkt. 27) (the “OSC”). In the
OSC, this Court temporarily restrained and enjoined Defendants John Does Nos | to 25
(“Defendants”), and the directors, officers, agents, servants, employees, attorneys, and all other
persons in active concert or participation with Defendants who receive notice of that Order, from
using the word mark “FLOW” (the “Flow Mark”) in connection with the sale, offering for sale,
advertising, marketing, and promoting of the Flow Protocol cryptocurrency token (the “FP
Token”), including but not limited to as the ticker symbol for the FP Token or in the domain
name <flowprotocol.io>, or in connection with any other blockchain or cryptocurrency. The
temporary relief provided for in the OSC expired on March 5, 2021, when this Court held a
hearing upon Plaintiff's application for a preliminary injunction.

For good cause shown, and for the reasons set forth in Plaintiff's application for a
preliminary injunction and on the record during the March 5, 2021 hearing, it is hereby

ORDERED that, sufficient reason having been shown therefore, pursuant to Rule 65 of

the Federal Rules of Civil Procedure, Defendants, and the directors, officers, agents, servants,

4819-3283-6063
Case 1:21-cv-01289-PAE Document 35 Filed 03/08/21 Page 2 of 2

employees, attorneys, and all other persons in active concert or participation with Defendants
who receive notice of this Order, are preliminarily enjoined and prohibited from using the Flow
Mark in connection with the sale, offering for sale, advertising, marketing, and promoting of the
EP Token, including but not limited to as the ticker symbol for the FP Token or in the domain
name <flowprotocol.io>, or in connection with any other blockchain or cryptocurrency; and it is
further

ORDERED that, sufficient reason having been shown therefore, pursuant to Rule 65 of
the Federal Rules of Civil Procedure and 15 U.S.C. § | 125(d)(i)(C), the domain name
<flowprotocol.io> shall be transferred by its registrar, registry, or other applicable domain name
authority to Plaintiff; and it is further

ORDERED that Plaintiff shall serve notice of this Order forthwith on Grant Gulovsen,
and Plaintiff shall file an affidavit reflecting service of this Order on Mr. Gulovsen by March 9,
2021 at 5 o'clock p.m.; and it is further

ORDERED that, upon being served with this Order by Plaintiff, Mr. Gulovsen shall
forthwith provide this Order to any and all of the Defendants on whose behalf he has been in
contact with Plaintiff in this dispute and file an affidavit reflecting that he provided this Order to
any and all of the Defendants he represents within forty-eight (48) hours of service of this Order

on him,

Dated: New York, New York
March 8, 2021

 

 

United States District Judge

~2-

4819-3283-6063
